Citation Nr: 0826917	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The veteran had active service from July 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claim of service 
connection for degenerative joint disease of the left knee 
(characterized as a left knee disability).  This decision was 
issued to the veteran and his service representative in July 
2004.  The veteran disagreed with this decision in August 
2004.  He perfected a timely appeal in January 2005.  An RO 
hearing was held on the veteran's claim in May 2005.

In May 2007, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence shows that the veteran's current 
degenerative joint disease of the left knee is not related to 
service.


CONCLUSION OF LAW

The veteran's current degenerative joint disease of the left 
knee was not incurred in service nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in September 2003 and in May 2007, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his left knee disability to 
active service and noted other types of evidence the veteran 
could submit in support of his claim.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Pursuant to the Board's May 2007 remand, additional notice of 
the five elements of a service-connection claim was provided 
in December 2006, as is required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In response to all of 
this notice, the veteran informed VA in May 2008 that he had 
no further information or evidence to submit in support of 
his claim.  As will be explained below in greater detail, 
although complete content-complying VCAA notice was not 
provided prior to the June 2004 rating decision which denied 
the benefits sought on appeal, the evidence does not support 
granting service connection for a left knee disability.  
Thus, any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the September 2003 VCAA notice letter was provided 
prior to June 2004 RO decision denying the benefits sought on 
appeal; thus, this notice was timely.  In response to the 
September 2003 VCAA notice, the veteran informed VA later in 
September 2003 that all of he had no additional evidence to 
submit in support of his claim.  There has been no prejudice 
to the appellant and any defect in the timing or content of 
the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328; see also Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.

Following a request from the RO for the veteran's service 
medical records, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), notified VA in April 2004 that the 
veteran's service medical records likely had been destroyed 
in a July 1973 fire at NPRC.  After contacting the veteran 
and asking him to provide any copies of his service medical 
records which were in his possession and receiving no reply, 
the RO formally determined in May 2004 that the veteran's 
service medical records were presumed lost and unavailable 
for review.  In cases where the veteran's service medical 
records (or other pertinent records, for that matter) are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  VA must also provide an explanation to the 
appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Court also has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  Given the negative responses from NPRC and the 
veteran concerning the availability of his service medical 
records, the Board concludes that further efforts to obtain 
them would be futile.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with a VA examination which addressed the 
contended causal relationship between his current 
degenerative joint disease of the left knee and active 
service.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he incurred a left knee disability 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted above, the veteran's service medical records are 
presumed lost in the July 1973 fire at NPRC and are not 
available for review.

A review of the veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was field communications 
crewman.

When he filed his service connection claim for a left knee 
disability in August 2003, the veteran contended that, while 
on active service in Germany, his duties included installing 
communications lines "on a pole 10 feet off [of the] 
ground."  He stated that, while installing these lines, he 
fell and injured his left knee.  He stated he was taken to 
the infirmary for treatment of his injury and then returned 
to duty.

The post-service medical records show that, on VA outpatient 
treatment in February 2002, the veteran's complaints included 
knee pain mostly in the left knee.  Physical examination 
showed normal knee movement and mild arthritis changes.  The 
assessment included degenerative joint disease.

X-rays of the left knee in May 2003 showed early findings of 
osteoarthritis.

On VA outpatient treatment in August 2003, the veteran 
complained of left knee pain "for many years" which 
worsened with walking.  Physical examination of the left knee 
showed mild tenderness on full range of motion, stable 
lateral and medial ligaments, and no swelling.  The diagnosis 
was osteoarthritis.

In a lay statement submitted in August 2004, G.F.O. stated 
that he recalled that, while on maneuvers with the veteran in 
early 1958, the veteran had fallen out of a tree while laying 
communications wires and "his knees were badly damaged."  
In a December 2004 statement, G.F.O. stated that he also 
recalled that the veteran wore a knee brace on his left knee 
for three to four months and was on light duty after this 
injury.

The veteran testified at his RO hearing in May 2005 that, 
while on maneuvers in Germany during active service, he had 
fallen out of a tree where he had been laying communications 
wire and landed on his knees.  After being treated at an 
infirmary, the veteran stated that he had worn a left knee 
brace for 4 or 5 months.  

A private magnetic resonance imaging (MRI) scan of the 
veteran's left knee in November 2004 showed grade I injury of 
the anterior cruciate ligament (ACL), edema of the medial 
knee joint capsule, disruption of the medial meniscal femoral 
and meniscal tibial ligaments, a complex tear of the 
posterior horn and body of the medial meniscus, grade IV 
chondromalacia of the medial femoral and tibial condyles, 
reactive osteitis involving the medial femoral and tibial 
condyles, medial meniscal extrusion, and grade III 
chondromalacia of the patella.

In a May 2005 statement, M.O. stated that he had seen the 
veteran shortly after his discharge from active service in 
1958 and the veteran "was wearing some type of brace on one 
of his knees"; the veteran reportedly told M.O. at that time 
that he had injured his knee while on active service in 
Germany.  M.O. also stated that he had hired the veteran as a 
buffer in the early 1970s at a manufacturing company but that 
the veteran soon complained of knee pain.

In a May 2005 letter, P.M., M.D., stated that the veteran had 
received left knee arthroscopy with partial medial 
meniscectomy and chondroplasty in November 2004.  The veteran 
did well post-operatively and had not been seen between 
December 2004 and May 2005 when he returned complaining of a 
re-injury to his knee two months earlier.  He accidentally 
struck his knee on a door and had experienced some discomfort 
in his knee since this accidental re-injury.  Physical 
examination of the left knee showed no swelling or effusion, 
a little tenderness to palpation over the medial and lateral 
joint lines, good motion, and no ligament laxity.  Dr. P.M. 
stated that he thought that the veteran might have sustained 
a left knee contusion when he accidentally re-injured his 
left knee two months earlier.  The veteran had osteoarthritis 
in the medial compartment of the left knee and this could 
continue causing him left knee discomfort.  The veteran 
reported to Dr. P.M. that he first injured his left knee in 
1958 while on active service.  Dr. P.M. opined that the 
veteran's current left knee problem "could be a direct 
result of the injury years ago.  He probably would not be 
having the degree of arthritis that he has" but for the in-
service injury.

In a September 2005 statement, O.G.D. stated that, when the 
veteran (her uncle) came home from active service in 1958, he 
had worn a knee brace.  She and his family had cared for his 
knee.  The veteran had told her that he had fallen out of a 
tree while laying communication wire during maneuvers in 
Germany.

On VA examination in April 2008, the veteran complained of 
left knee swelling which occurred "about once a month."  
The VA examiner reviewed the veteran's claims file, including 
his service medical records and electronic medical records.  
The veteran reported an in-service left knee injury and 
treatment with a knee brace and light duty profile for 
several months.  "There is no indication that the veteran 
was seen or treated between 1958 and 2003 for his knee 
condition."  The veteran wore an elastic knee sleeve but did 
not use any other ambulatory aids.  Physical examination of 
the left knee showed no effusion, a palpable medial 
osteophyte over the tibial plateau, pseudolaxity of the 
medial collateral ligament, some pain on range of motion 
testing but no increased pain, fatigue, or incoordination 
with repetitive motion, no posterior masses, and crepitus 
with range of motion testing that was not painful.  X-rays 
showed tri-compartment degenerative joint disease, medial 
worse than lateral.  The VA examiner stated that, although 
the veteran sustained an injury to his knee on active service 
when he fell out of a tree stringing communication wire, 
there was almost 45 years' separation between that injury and 
the first time he sought care for his knee.  This examiner 
opined that it was less likely than not that the veteran's 
in-service injury was related in any way to his current 
degenerative joint disease in the left knee.  Instead, it was 
more likely than not a consequence of the veteran's age.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
degenerative joint disease of the left knee.  At the outset, 
the Board observes that, although it is unfortunate that the 
veteran's service medical records are unavailable for review,  
the veteran's report that he fell out of a tree and injured 
his left knee while stringing communication wire during 
active service seems consistent with his MOS of field 
communications crewman.  In any event, however, there is no 
objective medical evidence of complaints or treatment for 
left knee problems during active service or within the first 
post-service year.  As the VA examiner noted in April 2008, 
there is no evidence of any treatment for left knee problems 
between 1958 and 2003.  Accordingly, service connection for 
degenerative joint disease of the left knee is not warranted 
on a presumptive service connection basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  The medical evidence of record shows 
instead that, following service separation in July 1958, the 
veteran first was treated for left knee complaints in 
February 2002, or almost 44 years later.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The veteran relies heavily on Dr. P.M.'s May 2005 opinion as 
support for his service connection claim for degenerative 
joint disease of the left knee.  After the veteran first 
reported to Dr. P.M. in May 2005 that he had injured his left 
knee during active service, Dr. P.M. concluded that the 
veteran's current left knee problems "could be a direct 
result of the injury years ago."  As noted above, the 
veteran's report of an in-service left knee injury after 
falling out of a tree while installing communications wire 
seems consistent with his MOS.  It appears, however, that 
Dr. P.M. based his May 2005 opinion solely on the history 
provided by the veteran.  It is not clear whether Dr. P.M. 
had access to or reviewed the veteran's claims file, 
including his post-service VA treatment records, or any other 
medical records, prior to offering his May 2005 opinion.  
Although the veteran has reported consistently that he 
injured his left knee in 1958, and wore a brace when he left 
service, the first treatment records after service are from 
decades after service separation.  

By contrast, following a review of the veteran's complete 
claims file and a thorough physical examination of the 
veteran, the VA examiner determined in April 2008 that, given 
the 45-year gap between the veteran's apparent in-service 
left knee injury in 1958 and the first time he sought 
treatment for left knee problems in 2003, it was less likely 
than not that the veteran's current degenerative joint 
disease of the left knee was related to service.  Thus, the 
Board finds the VA examiner's April 2008 opinion more 
probative on the issue of whether the veteran's current 
degenerative joint disease of the left knee is related to 
active service.

Additional evidence in support of the veteran's service 
connection claim for left knee disability is his own lay 
assertions, his May 2005 RO hearing testimony, and the lay 
statements he submitted from others in support of his claim.  
Basically, this evidence indicates that the veteran injured 
the left knee in service, wore a brace immediately after 
service, and complained of knee pain in the 1970s.  There is 
simply no other evidence that the veteran had any knee 
problems until 2002.  The Board finds the VA examiner's 
opinion to be more probative simply because it considered all 
this evidence (and the absence of any treatment records) and 
attributed the veteran's knee problems to age.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


